PD-1241&1242-15

                PDR MOS.

                                                RECEIVED \U
                                           COURT OF CRIMINAL APPEALS
                 IN THE    COURT OF              SEP 212015
                 CRIMINAL        APPEALS
                                              AbelAcosta,Clerk
                      OF TEXAS


      MOWABD MA-RTIM I4ARRIS, PETITIONER
                           VS.

                 TME STATE OF TEXAS


      FIRST   MOTION FOR EXTEUSIOM OF TIME
                       TO FILE
      PETITION    FOR DISGHETIOHMIY REVIEW

      MOS. ltV-m--003c\l-CR       AND l4-K-O03S2rCR
         IN THE COURT       OF    APPEALS FOR THE
            FOURTEENTH      DISTRICT OF TEM5
      TRIAL CMSE tiOS. I2CR-\B63       AMD       IHGROISH-
          TH THE 212.™ DISTRICT COUlRT OF
               GALVESTON COUNTY) TEXAS
                                                        FILED IN
HOWARD K HARRIS, PETITIONER /PRO St court of criminal appr>
T.frC/X NO. H40H22                                     se?-232c:j
<9(5 12  STREET                                     Abel Acosta, Cifem
HUNTSVILLE, TEXAS     77348
                       1MM-E OF CONTEOTS
                                                    page

TxWe. af GonVeivls      -                  ^_^_      Z

Lis!" of Parses                             .        3/4

PeliVioner's (Hailon                            .    5

Pr ayer

CefTitlcaTe. of
  Service               .                       —    9


Swam DetUwrion                                       8
                   LIST OF PARTIES


Presiding Judge                Honora.ble Brei Griffin
Appellant                     Houiard Florin Vlarris

Appellee                       The State, of Texas

Attorney for Appellanf         Ms, Stacy Valdez
 (Trial .only)                 lit LJ.Bay ftreaWvJ,,S\d#>


Attarn&y -far Appellant        Mr. Toe\ W. BanneH
  (Appeal only)                Sears £ Bennett, LLV
                               1100 l4ftSft?arWy,St5a2
                               Houslo(\)Te.xa& 11058

Attacrwy for Appellee          Ms* CaiuLice Freemen
  (TcioJ only)                 Mr* PajulI Love
                               (jalvesAba County Cum,
                               District ftfW<Ws Office.
                               kOO sq^Sfreet, Ste.lO0l
                               GdJw°slah,Te.ia£Tl55l
                 LIST OF PARTIES (cent.)

Attorney for Appellee           Ms. Rebecca. Klaren
   (Appeal only")               katvesfon County Criminal
                                O'lSirict AtWneys Office.
                                tOO 5q™ Street, Ste.\00l
                                 Galveston, TeKas 7155J




                          ^
           FIRST MOTION FOR EXTENSION OF
                   TIKE TO FILE
        PETITION FOR DISCRETIONARY REVIEW

TO THE UuMOflA&LE TLlbGES OF Trtt COURT OF CRIIAIWAL
APPEALS;

    NOW COMES, HouiarJ Harris, Petitioner, pro se ana
respectfully files this First Motion For Extension Df
Time To File Petition For Discretionary Review- In
Support of fhis notion Petitioner slnouiS the Caua the
faiioLoinat
                               1.
    Petitioner was convicted in the 2.12    District Court- of
Galveston County, Galveston, Texas of -the indicted offenses
Aggravated Sexual "Assau.lt and Aggravated Kidnappina
in Cause. Nos. 12-CR-\&4>"3 and i4~CR-Q\54, Petitioner appealed
to the l4Trt Oistrict Court of Appeals,.Houston,Texas, in
ap9<2cJ cause Wos. lM-|4-D03^\-CR and W-\4-003<\l-uR. The
Court of Appeals affirmed fhe conviction in each cause
and issued fheir opinion on Auoasf zs] Z0\6. Court
appointed Counsel for the Petitioner filed a Motion For
Rehearing- uitK fhe 14Tl4 District Court of f^eals.The Motion
for Rehearing uias denied uiVVhout opinion Se.9te.mDer, 10 Z01S.

                              II-

    The present deadline for filing -fhe Dexrfion For
                               5
Discretionary ftevieu; is October iOrHZO!5. Petitioner h«as
not recjueSTed any extension prior to this request.
                           TTT.

   Petitioners request for an extension is based
upon fhe following facts:
       \)Petitioner did nof receive notice of the
Court of Appeals' decision on the Motion For Rehearing
until I September I6™#>I5:
        2) Court appointed counsel for appeal, loel
H- Bennett has issued notice that he ujill not be
representing Petitioner in fhe filing of fhe ?etition
for Discretionary Review. Thusly, Petitioner mast proceed
in the appeal process pro se,
       DrVftioner lacks sufficent knowledge, of legal
procedures and document" formats to meet the
Current October \o\l 1015 deadline to file the Petition
For Discretionary Review,
       4.) Petitioner has limited   access to the La-ui
Library at fhe TDCI unit Lubere Vie is incacerated*
       53The TDC3 unit where Petitioner is Currently
incarcerated has a scheduled bi-annual inventory
due to take place uoifhin the next thirty days,
durir\q ujhich time the unit uaill be on lock-doujn
for a period of 7-k>i4 days. Petitioner u/iU not have
access to the unit Lau> Library for the duration
of this iock-douon.
    For the foreqoing reasons, Petitioner respectfully
requests this Honorable Court to extend fhe deadline
for filing the Petition For Discretionary Revieio in
 Court of Appeals Cause Mos. W-i»J-003qi-CR and m-m-
003^12-CR by thirty (30) days to November lO^ZoiS",
in order that Petitioner may have sufficent time
to properW format" and file the Petfion For
Discretionary Review,

                   PRAYER
    WHEREFORE, PREMISES COMSlftERED, Petitioner
prays that fhe Court of Criminal ftppeals grant
his First Motion For Extension Of Time To File
Petition Fof Discretionary Revieu).
                                l?espectfu\ly Submit\el,


Uouxxrd tWuS TDC3 Mo. MoU2
TDCT / HunW.lW Unit
8i5 I2TH Street
Huntsv/i lie, Texas TJ318




                            1
               CERTIFICATE Of SERVICE           -
    I hereby certify that on September \%\ 2015, a true
and correct copy of Petitioner's First Motion For
Extension Of Time To File Petition For Discretionary
P\ev^eu3 to be filed in the Court Of Criminal repeats
has been forwarded by LLS, Mail, postage prepaid,
first class, to Attorney for State, "Rebecca Klaren* in
Care of the Galveston County Criminal District
Attorneys Office at LOO 5^ Street, SteTuOl;(aa\veston,
Texas 1155/, and to the State Prosecuting Attorney,
P.O. &ox I2405, Austin,Texas 18111 on this the l9TVy
of September 2015.                      .   ,       ,


                   SWORN DECLl\ft(\TIQrt
    X, Howard \dauis,T0C3 tto. iWO^n, being present/
incarcerated in the ItuntsviUe Unit of the Texas Depart-
-me.nt of Criminal Tustice-Insf national Division in
Walker CouvAy, Texas, verify Ckt\A declare under penalty
of perjury that tbe. foregoing statements are, true
and Correct. Executei on this the \fiTV* do.y of
September, Z0\S-                /     aI


                                    UPC?* iWlZ

                            8